The Court
ordered as follows:-
And now, on motion of the defendant’s counsel, and examination of the facts therein stated, which motion is filed in the case, it appears to the court that the sum now due upon the note declared on, amounts to .f 511 14, and that the plaintiff has an equitable and beneficial interest therein, to the amount of ‡ 176 ; leaving a balance,in which he has no such interest, amounting to $'335 14; the interest in which belongs to the said David B. Moor ; and it further appears to .the court that the said Towle at the Court of Common Pleas held at Bangor in and for said county of Penobscot, at the October term, 1827, recovered a judgment against said Moor for the sum of $478 88, the interest on which being added thereto, the whole amounts to $498 03. Whereupon it is ordered by the court here, that the said sum of $335 14 be and the same is hereby set off against so much of the said sum of $498 03 thereby paying and- discharging that-amount of the defendant’s judgment against said Moor.. And it is thereupon considered by the court that the plaintiff recover of the defendant the sum of $176 and no more; and that execution issue for that sum accordingly.